       Case 4:21-cv-00322-MW-MAF Document 4 Filed 09/03/21 Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF FLORIDA
                           TALLAHASSEE DIVISION


MATTHEW WOLFE
a/k/a HALCYON WOLFE,

      Plaintiff,

v.                                           Case No.: 4:21cv322-MW/MAF

FLORIDA DEPARTMENT OF
CORRECTIONS, and J. CORNIELS,

     Defendants.
___________________________/

                        ORDER ACCEPTING AND ADOPTING
                         REPORT AND RECOMMENDATION

      This Court has considered, without hearing, the Magistrate Judge's Report

and Recommendation. ECF No. 3. Upon consideration, no objections having been

filed by the parties,

      IT IS ORDERED:

      The report and recommendation, ECF No. 3, is accepted and adopted as this

Court’s opinion. The Clerk shall enter judgment stating, “Plaintiff’s case is

DISMISSED without prejudice to Plaintiff’s refiling an action if Plaintiff

simultaneously submits the $402.00 filing fee.” The Clerk is further directed to note
       Case 4:21-cv-00322-MW-MAF Document 4 Filed 09/03/21 Page 2 of 2




on the docket that this cause is dismissed pursuant to 28 U.S.C. § 1915(g). The Clerk

shall close the file.

       SO ORDERED on September 3, 2021.

                                       s/Mark E. Walker
                                       Chief United States District Judge




                                         2
